In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-22-00177-CV


                     IN RE WALTER LYNN JOHNSTON, RELATOR

                                ORIGINAL PROCEEDING

                                      June 28, 2022
                ORDER ON MOTION FOR EMERGENCY STAY
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       Relator, Walter Lynn Johnston, has filed a petition for writ of mandamus or, in the

alternative, writ of habeas corpus seeking an order declaring that the Honorable Leslie

Hatch’s contempt judgment is void.        Contemporaneous to the filing of his petition,

Johnston has filed an emergency motion to stay proceedings pending review of his

petition.

       An appellate court, pursuant to Rule 52.10(b) of the Texas Rules of Appellate

Procedure, may grant “any just relief” pending the disposition of an original petition

without notice. TEX. R. APP. P. 52.10(b). Just relief may include staying the enforcement

of an order for purposes of protecting the jurisdiction of the appellate court by maintaining
the status quo of the underlying proceeding while the court considers the merits of the

original proceeding. In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig.

proceeding) (Rule 52.10 exists to afford court opportunity to address dispute

encompassed within petition for mandamus by maintaining status quo until it can address

that dispute); In re Reed, 901 S.W.2d 604, 609 (Tex. App.—San Antonio 1995, orig.

proceeding) (holding under predecessor to Rule 52.10 that appellate court’s temporary

order “is not a writ of prohibition against holding the trial; it is a stay order issued ancillary

to the mandamus proceeding and for the purpose of protecting our jurisdiction so that we

could consider the merits of that mandamus action.”).

       To afford sufficient time for this Court to review the merits of relator’s petition, by

order of the Court, relator’s motion for an emergency stay is granted.               Any further

proceedings related to the trial court’s order for judgment of contempt for violations of

temporary support obligations in cause number 2019-534,357 are stayed until further

order of this Court.

                                                            Per Curiam




                                                2